Citation Nr: 0213505	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-36 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to January 11, 1994, 
for the grant of service connection for psychomotor seizures.

(The matter of entitlement to special monthly compensation 
based on the need for regular aid and attendance or 
housebound status will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1960 to February 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned an effective January 11, 1994, for the 
grant of service connection for psychomotor seizures.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.  
When it is completed, the Board will provide any notice of 
the development required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the effective date issue decided herein have 
been obtained.

2.  Prior to January 11, 1994, the veteran did not 
communicate to VA an intent to pursue benefits for seizure 
disability, nor did he undertake any action prior to that 
date evidencing such intent.  

CONCLUSION OF LAW

The criteria for an effective date prior to January 11, 1994, 
for the grant of service connection for psychomotor seizures 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1962, the RO received a formal application for VA 
compensation benefits for a "nervous disability."  At that 
time the veteran identified in-service treatment for a back 
injury and for a nervous condition, and post-service 
treatment by Harold Luria, M.D., for a nervous condition.  
The RO thereafter obtained a medical statement in which 
Dr. Luria noted the veteran to have a personality disorder 
with aggressiveness and hostility, and fugue states.  Dr. 
Luria's report did not include a diagnosis of psychomotor 
seizures.

Service medical records available in May 1962 document the 
veteran's admission to the Naval Hospital in November 1961 
with a diagnosis of psychomotor seizure.  The veteran 
complained of tension, youthful dreams, back pain, and 
episodes of aggressive behavior that he reportedly did not 
remember.  The early hospital reports indicate that it was 
not clear to medical personnel whether the veteran had a 
behavioral problem or a variation of a psychomotor-type 
seizure.  During hospitalization physical, neurological and 
laboratory examinations were determined to be within normal 
limits.  The hospital report also notes that during 
hospitalization the veteran evidenced no signs of psychosis, 
and that there was a cessation of aggressive acts or fugue-
like states once the veteran found out he would be released 
from service.  A conference of staff psychiatrists reviewed 
the veteran's case and determined there was lifelong evidence 
of emotional instability reaction.  The diagnosis was revised 
to schizoid personality.  Discharge from service due to 
unsuitability was recommended.

The RO considered the above evidence and denied entitlement 
to service connection for a schizoid personality by rating 
decision dated in May 1962.  The RO notified the veteran of 
the denial of benefits for a nervous condition by letter 
dated in May 1962.  The RO did not receive a written 
expression of an intent to appeal that determination within 
one year of the May 1962 notification letter.

In March 1979 the veteran requested psychiatric evaluation by 
VA and submitted a medical report from C. Cuccio, Ph.D., 
which shows a diagnostic impression of anxiety reaction with 
some explosive tendencies.  The RO considered that evidence 
and, by rating decision dated in May 1979, denied reopening 
the veteran's claim of entitlement to service connection for 
a nervous disorder.  The RO notified the veteran of that 
denial by letter dated in June 1979.  The RO did not receive 
a written expression of an intent to appeal that 
determination within one year of the June 1979 notification 
letter.

The next correspondence or evidence in the claims file is 
date-stamped as having been received by VA January 11, 1994.  
At that time the veteran identified that he was seeking VA 
compensation benefits based on hypertension, stress and 
angina.  He identified medical treatment by private 
facilities subsequent to service.  The private medical 
evidence was obtained, and includes diagnoses of a seizure 
disorder.

By rating decision dated in March 1996, the RO granted 
service connection for psychomotor seizures, effective 
January 11, 1994.  The RO considered the veteran's 
December 1995 RO hearing, during which the veteran reported 
first having had nervous problems during service.  During the 
hearing the veteran indicated he had had episodes during 
service where he would experience of loss of a sense of 
reality and would be nonresponsive.  The veteran indicated 
such had been diagnosed as psychomotor seizures brought on by 
stress.  He also indicated that he had received continuous 
treatment for problems subsequent to service and that he was 
now diagnosed with seizures.  The RO also considered the 
results of the VA examination conducted in February 1996.  At 
that time the VA examiner diagnosed psychomotor epilepsy.  
The examiner noted the presence of symptoms during the 
veteran's active service and stated that such symptoms had 
masqueraded as a personality disorder.  The examiner 
concluded that the veteran's existing psychomotor epilepsy 
was related to service.

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, but since the 
RO's last consideration of the issue decided herein, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that in the supplemental statement of the 
case issued in April 1997, the RO notified the veteran as to 
the laws and regulations governing clear and unmistakable 
error (CUE), the evidence considered in connection with such 
claim, and the reasons and bases for the decision on that 
matter.  The veteran has also been specifically advised of 
the fact that CUE claims may be adjudicated based on 
consideration only of the evidence extant at the time of the 
decision in question.  In any case, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to claims of CUE.  See Dobbins v. Principi, 
15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

The Board also notes that in the statement of the case issued 
in January 1997, the RO notified the veteran of the law and 
regulations governing the assignment of effective dates for 
grants of service connection, the evidence considered by the 
RO and the reasons for its determination.  In a letter dated 
in August 2002, the RO notified the veteran that his appeal 
on that matter was being certified to the Board and advised 
him of the procedures for submitting additional evidence or 
argument.  Neither he nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  The 
Board further emphasizes that the effective date of a grant 
of service connection is based on the date of receipt of an 
original or reopened claim.  Neither the veteran nor his 
representative has argued that additional evidence of a claim 
for benefits based on psychomotor seizures exists to support 
the appeal for an earlier effective date.  As such, no 
further development is indicated.

For the above reasons, the Board finds that the facts 
pertinent to this claim have been properly developed.  As 
there is no reasonable possibility that further development 
will support the veteran's claim, he is not prejudiced by the 
Board's adjudication of the claim at this time and no further 
action is required to comply with the VCAA or the 
implementing regulations.  A remand for RO consideration of 
the veteran's claim in light of the VCAA and the implementing 
regulations would only further delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.  




Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as epilepsy, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2001).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 
20.302 (2001).  An appeal consists of a timely filed notice 
of disagreement in writing and after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302.

A finally adjudicated claim occurs only where an application, 
formal or informal, has been allowed or disallowed and that 
determination has become final.  38 C.F.R. § 3.160(d).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 (2001) of this part.  38 C.F.R. 
§ 3.104(a) (2001).  The Court has provided that if a claimant 
wishes to reasonably raise CUE, "there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  

The veteran's appears to be contending that the evidence 
considered by the RO in May 1962 included service medical 
reference to psychomotor seizures and that, therefore, the RO 
should have conducted additional development and considered 
entitlement to service connection for such benefit.  

The Board first points out that to have a valid CUE claim, 
there must be a final decision on the matter in question.  In 
this case, the May 1962 rating decision clearly addressed 
only the issue of entitlement to service connection for a 
schizoid personality disorder and thus does not represent a 
final decision relevant to psychomotor seizures.  

Insofar as the veteran is claiming CUE based on the RO's 
failure to adjudicate a raised claim of entitlement to 
service connection for psychomotor seizures, the Board must 
emphasize that veteran did not evidence an intent to pursue 
benefits based on a diagnosis of psychomotor seizures at that 
time.  Rather, the veteran's initial VA compensation claim 
indicates his pursuit of entitlement to benefits based on a 
nervous disorder.  Moreover, the post-service evidence 
identified by the veteran for consideration in connection 
with that claim is negative for diagnosis of psychomotor 
seizures.  As such, the veteran's initial application for VA 
benefits, and the statements submitted in connection with 
that claim, cannot reasonably be said to identify that the 
benefit sought was service connection for seizures.  See 38 
C.F.R. § 3.155.  The Board is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "[s]ection 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid."  Thus, before VA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Id.; see also Brannon v. West, 12 Vet. 
App. 32 (1998).

In any case, the Board generally notes that broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot meet the specificity required to render a 
claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).  Also, any breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  

The evidence considered by the RO in May 1962 consists of 
service medical records and a post-service report of private 
medical evaluation, in addition to the veteran's general 
statements.  Although psychomotor seizures were considered in 
service medical records, that diagnosis is shown to have been 
ruled out by service personnel.  Based on the veteran's 
history, observation during hospitalization, clinical 
examination, diagnostic testing and conference among Naval 
medical personnel, the in-service diagnosis assigned to the 
veteran's symptoms was schizoid personality.  Psychomotor 
seizures were not identified as a disability existing at the 
time of the veteran's service discharge.  Also, the post-
service statement from Dr. Luria, did not include any 
diagnosis of a psychomotor seizure disorder, rather 
continuing to show a diagnosed personality disorder.  The 
competent medical evidence considered by the RO in May 1962 
thus failed to identify an existing psychomotor seizure 
disorder.  As such, the RO's May 1962 decision, limited to 
the question of entitlement to service connection for a 
schizoid personality, was properly based on the evidence of 
record as applied to law governing claims adjudication and 
entitlement to service connection.  

In sum, the RO did not deny service connection for 
psychomotor seizures in May 1962, and there is no CUE in the 
RO's failure to consider such diagnosis based on the lack of 
evidenced intent to pursue a claim for such benefit and the 
lack of competent evidence of chronic psychomotor seizures.  
For these reasons, the Board must conclude that there exists 
no legal basis for revision based on CUE in the May 1962 
rating decision and that decision remains final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The RO's May 1979 rating action did not deny service 
connection for psychomotor seizures.  Rather, that rating 
action denied reopening the veteran's previously denied claim 
of entitlement to service connection for a nervous disorder, 
without mention of psychomotor seizures.  Here the Board 
notes that the additionally received medical evidence of 
record in 1979 did not reflect a current diagnosis of 
psychomotor seizures or the veteran's intent to pursue 
benefits based on that specific diagnosis.  The Board re-
emphasizes the need of a claimant to identify the benefit 
sought from VA in order for there to be a valid claim.  
Neither the initial 1962 claims application nor any 
correspondence received from the veteran from the time of 
service discharge and up to January 11, 1994, mentions 
psychomotor seizures.  Moreover, to the extent the veteran 
asserts such claim was part and parcel of his claim of 
entitlement to service connection for a nervous disorder, the 
veteran was generally advised that the RO, in 1962 and again 
in 1979, denied his claim of entitlement to benefits based on 
a nervous disorder.  Nevertheless, he did not appeal the RO's 
decisions and such became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  The Board thus concludes that the 
veteran's 1962 and 1979 claims for benefits were fully 
answered by the RO, without evidence of an open, 
unadjudicated claim.

The evidence reflects that January 11, 1994, documentation is 
the first correspondence received from the veteran subsequent 
to the 1979 rating action and notification thereof.  There is 
no earlier communication or action indicating an intent to 
apply for benefits for a seizure disorder.  Therefore, the 
effective date for the grant of service connection may not be 
earlier than that date.  


ORDER

Entitlement to an effective date prior to January 11, 1994, 
for the grant of service connection for psychomotor seizures 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

